per curiam:
Plaintiffs petition for review of the decision (dated May 19, 1981) of Trial Judge Miller, Chief of the Trial Division, refusing to direct the disqualification of Trial Judge Lydon in these cases. Trial Judge Miller’s order contains a full and correct discussion of the matter, and the court adopts it as its own basis for affirming his order. Plaintiffs merely reiterate to us the unsound contention that their affidavits — stating that several aspects of Trial Judge Lydon’s findings and opinion in related cases were clearly wrong and show personal bias, prejudice, or lack of impartiality — are sufficient to call for his disqualification. As Trial Judge Miller well points out, these are inadequate reasons, even if the trial judge was wrong in his views, for *789requiring his disqualification for personal bias, prejudice, or partiality.
Accordingly, without oral argument, Trial Judge Miller’s order denying plaintiffs’ motion for disqualification of Trial Judge Lydon is affirmed for the reasons stated in that order.